Citation Nr: 9901051	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for right knee 
weakness and instability secondary to a gunshot wound, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
from October 1942 to November 1945.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an October 1993 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 30 percent evaluation for 
service-connected knee disability characterized as weakness 
and instability of the right knee, secondary to a gunshot 
wound.  


REMAND

In a statement in support of his claim, received in October 
1997, the veteran indicated that he has been treated at the 
VA Medical Center (MC) for his right leg disability since the 
late 1950s and his most recent appointment was in September 
1997.  The most recent VAMC records of evidence are dated in 
April 1995, so it is necessary to obtain the additional 
records.  

The record contains service medical records from October 
1944, which show that the veteran incurred a very severe 
wound perforating his right knee joint from a shell fragment 
near Belvedere, Italy.  The entrance wound was on the 
posterior surface of the right leg, proximal thigh, and the 
exit wound on the lateral surface of the right knee.  This 
incident also resulted in a compound fracture of the right 
femur, lateral condyle.  The injury was debrided, irrigated 
and sutured

A VA examination in October 1948 noted, in pertinent part, 
that the veteran had a 6.5 inch scar on the lateral aspect of 
the right knee and lower third of the right thigh which 
curved around beneath the patella.  There was a loss of 
subcutaneous tissue and moderate adherence.  On the posterior 
aspect of the right leg there was a second scar, with severe 
loss of muscle and subcutaneous tissue and herniation over 
the scar.  Definite weakness on the right was shown on deep 
knee bend.  Instability was noted with no limitation of 
motion, swelling or deformity at the right knee.  An X-ray 
examination, at that time, showed no evidence of bone or 
joint pathology.  

A VA examination for joints was conducted in September 1993.  
It was noted that a shell fragment entered the lateral aspect 
of the knee and exited in the superior portion of the gastroc 
soleus mechanism.  The veteran had required multiple surgical 
procedures on the knee and a skin graft over the exit wound.  

The examiner noted slight fusiform enlargement of the right 
knee, and a healed six-inch scar on the lateral aspect of the 
right knee extending from the lateral femoral condyle across 
the lateral aspect of the joint line and toward the tibial 
tubercle.  He also noted a two by three-inch slightly 
depressed healed split-thickness skin graft on the upper 
portion of the calf muscle.  The knee extended nearly to 
0 degrees and flexed to 110 degrees.  The examiner indicated 
there was satisfactory ligamentous support medially and 
laterally.  He indicated impressions of the following: 1) 
History of shell fragment wound of the right knee with 
development of progressive osteoarthritis; 2) Limitation of 
flexion; 3) shell fragment wound, right gastroc soleus 
mechanism with healed split-thickness skin graft with no 
evidence of functional incapacity of the gastroc soleus 
mechanism; 4) No evidence of peroneal nerve injury at that 
time.  An X-ray examination revealed minimal spur formation 
of the tibial spines and the patella.  

A VA orthopedic examination was conducted in March 1998, in 
which the examiner reviewed the claims file.  Upon physical 
examination, the VA examiner noted slow ambulation with a 
mild antalgic gait.  The right knee revealed well-healed 
anterior lateral and posterior scars, which were nontender 
and nonadherent.  The knee was stable to varus and valgus 
stress.  The veteran demonstrated 0 to 95 degrees of active 
flexion and resisted further flexion because of pain.  
The examiner noted complaints of pain on palpation along the 
medial and lateral joint lines as well as in the peripatellar 
soft tissue.  Range of motion was accompanied with crepitus.  
The examiner indicated diagnoses of traumatic arthritis of 
the right knee, secondary to a shrapnel injury and 
degenerative joint disease of the left knee. 

The veteran was awarded a 30 percent evaluation in February 
1946 for marked limitation of motion in the right knee.  This 
30 percent evaluation was continued in November 1948 for 
weakness and instability of the right knee, secondary to a 
gunshot wound.  (The Board notes that the evidence appears to 
show a shell fragment wound and not a gunshot wound.)  
Following claims for increased evaluation in August 1987, 
February 1988, July 1993 and September 1993, the RO continued 
the 30 percent evaluation in September 1987, July 1988, and 
October 1993.  The disability is currently rated under 
Diagnostic Code 5257 (1998).  The rating decisions do not 
appear to consider the regulations pertaining to muscle 
impairment, specifically that due to gunshot or shell 
fragment wounds.  See, 38 C.F.R. §§ 4.56, 4.73 (1998).  
Additionally, a precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1. The RO should obtain the VAMC records 
identified by the veteran in his October 
1997 statement, as well as subsequent VA 
treatment records or other relevant 
evidence not already of record.  

2. The RO should obtain a VA medical 
examination to evaluate the veterans 
current right knee disability including 
any instability, weakness, muscle 
impairment, nerve, artery and bone 
involvement, limitation of motion and the 
like.  The examiner must be provided the 
claims folder and a copy of this remand.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veterans condition.  The examiner should 
provide an opinion as to any loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-related pain, impairment 
of coordination or uncertainty of 
movement and should classify any muscle 
impairment as slight, moderate, 
moderately severe or severe as defined 
above.  If muscle impairment is 
identified, the examiner should note the 
muscle group(s) involved.  The examiner 
should also provide an opinion as to 
nerve and/or artery involvement, if any.  
The examiner should note any permanent 
effects of the compound fracture of the 
right femur, lateral condyle and should 
note any instability or loss or range of 
motion of the right knee.  The examiner 
should address whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, in addition 
to whether there is any additional range 
of motion loss due to (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare- 
ups. 

3. The RO should then re-adjudicate the 
claim for an increased evaluation for a 
right knee disability secondary to a 
shell fragment wound, to include 
consideration of all potentially 
applicable rating criteria, including the 
old and revised criteria for rating 
muscle injuries. Additionally, the RO 
must address whether a separate rating is 
warranted for any limitation of motion of 
the knee due to the previously noted 
traumatic arthritis of the right knee.  
If the claim remains denied, the veteran 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, to include 38 C.F.R. 
§ 4.56 and diagnostic codes for muscle 
impairment, and reflects detailed reasons 
and bases for the decision.  The veteran 
should then be afforded the applicable 
time in which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
